

116 S3854 IS: Leasing Relief for Dependents of Fallen Heroes and Injured Servicemembers Act of 2020
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3854IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to clarify the authority of servicemembers who incur a catastrophic injury or illness while in military service to terminate leases of premises and motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Leasing Relief for Dependents of Fallen Heroes and Injured Servicemembers Act of 2020.2.Clarification of termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service(a)Catastrophic injuries and illnessesParagraph (4) of section 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(a)), as added by section 545 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended to read as follows:(4)Catastrophic injury or illness of lessee(A)TerminationIf the lessee on a lease described in subsection (b) incurs a catastrophic injury or illness during a period of military service or while performing covered service, during the one-year period beginning on the date on which the lessee incurs such injury or illness—(i)the lessee may terminate the lease; or(ii)in the case of a lessee who lacks the mental capacity to contract or to manage his or her own affairs (including disbursement of funds without limitation) due to such injury or illness—(I)in a case in which the lessee has a spouse, the spouse may terminate the lease;(II)in a case in which the lessee does not have a spouse but does have an adult dependent, the dependent may terminate the lease;(III)in a case in which the lessee does not have a spouse or an adult dependent, a person who has been granted a power of attorney by the lessee may terminate the lease; or(IV)in any other case, such other person as a court of competent jurisdiction may appoint to manage the affairs of the lessee may terminate the lease.(B)DefinitionsIn this paragraph:(i)Catastrophic injury or illnessThe term catastrophic injury or illness has the meaning given that term in section 439(g) of title 37, United States Code.(ii)Covered serviceThe term covered service means full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..(b)DeathsParagraph (3) of such section is amended by striking The spouse of the lessee and inserting The spouse or dependent of the lessee.